Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to claim amendments filed 4/1/20. Claims 1-3, 11, 15, 20, 25, 42-43, and 272-273 are pending and under examination.

Claim Interpretation
	A hydrophobic amino acid is G, L, I, A, F, M, W, V, and P; see specification p. 49 L27-28.
	A polar amino acid is S, T, C, H, M, Y, W, D, and E; see specification p. 49 L33-34.
	An acidic amino acid is D and E; see specification p. 49 L37-38.
	A basic amino acid is H, K, and R; see specification p. 49 L40.

Claim Objections
Claims 11, 20, 25, 42, and 43 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1, 11, 20, 25, 42, and 43 are directed to administering the same antibody to a pregnant subject and differ solely in the claim’s preamble. When reading the preamble in the context of the entire claim, the recitation in the preamble does not distinguish these claims because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 
Once the antibody is administered to a pregnant subject, every active step of the method has been practiced and the preamble merely describes different downstream effects of that administration. There does not appear to be any difference in the dosing requirements of the antibody in order to achieve these different effects (see e.g., p.68 L19; p.69 L10; figure 3) nor are there any limitations directed to the dose/route itself present in the claims. Upon reading the specification, there does not appear to be any situation in which a pregnant subject is administered the antibody and, e.g., antibody catabolism is increased (claim 20) but immune complex-based activation of an immune response is not reduced (claim 25).
Despite slight differences in the preamble, these claims are all directed to an identical method (administer a certain antibody to a pregnant subject) and so cover the same thing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from a canceled claim and so is per se indefinite.
Therefore, claim 15 is indefinite.



Allowable Subject Matter
Claim 1 is allowed. The CDRs of an antibody precisely define the binding structure of that antibody. Further, alterations to those CDRs—even by a single amino acid—can have unpredictable effects; see Chen (form 892) and Kussie (form 892) demonstrating that even single amino acid changes 
It is further noted that the instant antibody encompasses mutations in the CDRs which, as above, may be unpredictable. However, the changes are not simply a broad suggestion that the CDRs might be altered in some way: the claims are directed to specific changes at specific residues, generally within a given class of amino acid (basic, hydrophobic, etc). This conveys clear possession of those mutations and provides sufficient guidance to others such that they have a reasonable expectation of preserving the required function when making those changes.
Claims 2, 3, 272, and 273 depend from claim 1 and are allowable for the same reasons. Claims 11, 20, 25, 42, and 43 are allowable over the prior art for the same reasons, though they remain objected to as substantial duplicates of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Adam Weidner/             Primary Examiner, Art Unit 1649